Exhibit 10.5

 

STOCK PURCHASE AGREEMENT

(Regulation S)

 

Private Purchase and Sale of Common Stock of Cyber Supply Inc.

 

THIS AGREEMENT is made and entered into as a private transaction as of the date
set forth on the signature page below, by and between the Seller set forth on
the signature page hereto (the “Seller”) and the purchaser set forth on the
signature page below (the “Purchaser”);

 

WHEREAS, the Seller is the record owner and holder of common stock shares (the
“Common Stock”), of Cyber Supply Inc., a Nevada corporation (the “Company”);

 

WHEREAS, the Seller desires to sell to Purchaser such shares of Common Stock of
the Company set forth on the signature page below (the “Stock”);

 

WHEREAS, simultaneously herewith, and as a condition hereto, the Seller has
agreed to execute a Share Tender and Cancellation Agreement for Two Million
Seven Hundred Thousand (2,700,000) shares of the Company’s Common Stock; and

 

WHEREAS, the Purchaser desires to purchase the Stock and the Seller desires to
sell the Stock, upon the terms and subject to the conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
adequacy of which is expressly acknowledged as sufficient in all respects, the
Seller and the Purchaser hereby agree as follows:

 

1.  PURCHASE AND SALE. 

 

(a)    Subject to the terms and conditions hereinafter set forth, at the Closing
of the transaction as defined herein, the Seller shall sell, convey, transfer,
and deliver to the Purchaser the Stock, and the Purchaser shall purchase from
the Seller the Stock for the purchase price in the aggregate as set forth on the
signature page hereto (the “Purchase Price”).

 

(b)   The Closing of the transactions contemplated by this Agreement (the
“Closing”), shall occur on October 3, 2011 at noon Eastern Daylight Time after
all four of the following conditions have been satisfied: (i) after acceptance
of this Agreement by the Seller; (ii) after receipt of the Purchase Price for
the Stock; (iii) upon receipt by the Purchaser (or agent thereof) of the stock
certificate representing the purchased Stock; and (iv) after the execution by
the Seller of a Share Tender and Cancellation Agreement for Two Million Seven
Hundred Thousand (2,700,000) shares of the Company’s Common Stock, in the form
of Exhibit A hereto.

 

(c)    The Purchase Price for the Stock shall be delivered by the Purchaser in
the form of a wire transfer, pursuant to the instructions provided by Seller
under separate cover.

 

 

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

(d)   Acceptance of the Agreement shall be subject to delivery of anti-money
laundering due diligence documentation which is satisfactory to the bank of the
Seller, the requirements of which are set forth on the Signature Page hereto. 
The Seller reserves the right to request any and all supplemental anti-money
laundering due diligence information which it deems necessary, as determined and
requested at its sole discretion and the Seller may reject the acceptance of any
proceeds delivered as the Purchase Price if such due diligence information is
not satisfactory to the Seller.

 

2.  REPRESENTATIONS AND WARRANTIES OF SELLER. 

 

(a)  The Seller hereby represents and warrants to the Purchaser: (i) The Seller
is not a party to any agreement, written or oral, creating rights in respect to
the Stock in any third person or relating to ownership or voting of the Stock; 
(ii) the Seller is the lawful owner of the Stock, free and clear of all security
interests, liens, encumbrances, contingent or otherwise, equities  or other
charges, taxes or restrictions of any nature (except restrictions of applicable
securities laws); and (iii) there are no existing warrants, options, purchase
agreements, redemption agreements, calls, puts or other rights of any nature
whatsoever relating to the Stock, nor are there any other understandings,
arrangements or agreements creating rights of third parties with respect to such
Stock.  Except with respect to restrictions applied as a matter of law
pertaining to transfers of restricted securities, at the Closing, the Purchaser
will acquire all right, title and interest in the Stock free and clear of any
impairment, encumbrance or liens or any interest, contingent or otherwise, of
any person, public or private entity, association or organization, or any
judicial orders or any governmental entity or quasi-governmental authority. 

 

(b)  The Seller hereby represents and warrants that there has been no act or
omission by the Seller which would give rise to any valid claim against any of
the parties hereto for a brokerage  commission, finder's fee, or other like
payment in connection with the transactions contemplated hereby and no third
party has any rights, contingent or otherwise, in the Stock or proceeds thereto.

 

(c) The Seller acknowledges its understanding that the offering and sale of
Stock is intended to be exempt from registration under Rule 903 of Regulation S
promulgated under the Securities Act of 1933, as amended (the “Securities
Act”). 

 

(d) The Seller is not receiving a selling concession, fee or other remuneration
in respect of the securities sold.

 

3.  REGULATION S REPRESENTATIONS

 

The Purchaser makes the following representations and warranties for the benefit
of the Seller and the Company with the intent that the same may be relied upon
in determining the suitability of the Purchaser as a qualified Non-U.S. Person
purchaser and transferee of securities:

 

(a)    The Purchaser acknowledges and agrees that the Company shall, and shall
instruct its transfer agent to, refuse to register any transfer of the Common
Stock issued hereunder not made in accordance with the provisions of Regulation
S, pursuant to registration under Securities Act or pursuant to an available
exemption from registration required under the Securities Act;

 

 

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

 

(b)   The Purchaser understands and acknowledges that the shares of Stock have
not been registered under the Securities Act and are being offered and
transferred in reliance upon the exemptions provided in Regulation S of the
Securities Act and the Rules and Regulations adopted thereunder.  Accordingly,
the shares of Stock may not be offered or sold in the U.S. or to U.S. Persons
(as such term is used in Regulation S) unless the securities are registered
under the Securities Act, or an exemption for the regulation requirements is
available.  Furthermore, hedging transactions involving the shares of Stock may
not be conducted unless in compliance with the Securities Act; 

 

(c)    The Purchaser did not receive the offer for the shares of Stock (the
“Offer”), nor was he, she or it solicited to purchase the shares of Stock, in
the United States; that this Agreement has not been executed or delivered by the
Purchaser in the United States, and neither the Purchaser nor any Person acting
on behalf of the Purchaser has engaged, directly or indirectly, in any
negotiations with respect to the Offer or this Agreement in the United States;

 

(d)   The Purchaser is not a U.S. Person i.e., (i) not an individual resident in
the U.S.; (ii) a partnership or corporation organized or incorporated in the
United States; (iii) an estate of which any executor or administrator is a U.S.
Person; (iv) a trust of which any trustee is a U.S. Person; (v) a dealer holding
an account for a customer; (vi) an agency or branch of a foreign entity located
in the U.S.; or (vii) a partnership or corporation (A) organized or incorporated
under the laws of any foreign jurisdiction and (B) formed by a U.S. Person
principally for the purpose of investing in securities not registered under the
Securities Act and is not acquiring the shares of Stock for the account or
benefit of a U.S. Person;

 

(e)    The Purchaser is not purchasing the shares of Stock as a result of, or
subsequent to, (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or other publication or broadcast over
television or radio in the U.S.; (ii) any promotional seminar or meeting in the
U.S., or (iii) any solicitation by a Person not previously known to it in
connection with investments in securities generally;

 

(f)    The shares of Stock have not been registered under the Securities Act or
under any state securities laws and that the Purchaser agrees to transfer its
shares of Stock in the U.S. or to, or for the account or benefit of, U.S.
Persons only if (i) the shares of Stock are duly registered under the Securities
Act and all applicable state securities laws; or (ii) there is an exemption from
registration under the Securities Act, including any exemption from the
registration requirements of the Securities Act which may be available pursuant
to Rule 903 or Rule 904 under Regulation S, and all applicable state securities
laws; that prior to any such transfer the Company may require, as a condition
affecting a transfer of the shares of Stock, an opinion of counsel in form and
substance satisfactory to the Company as to the registration or exemption
therefrom under the Securities Act and applicable state securities laws; that
the Company is under no obligation to register the shares of Stock under the
Securities Act or any applicable state securities laws on its behalf or to
assist it in complying with any exemption from such registration;

 

 

 

 

 

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

 

(g)   Except as distributed by Purchaser in accordance with the requirements and
provisions of Rule 903 of Regulation S; the shares of Stock will be acquired
solely for the account of the Purchaser, for investment purposes only, and not
with a view to, or for sale in connection with, any distribution thereof and
with no present intention of distributing or reselling any part of the shares of
Stock;

 

(h)   The Purchaser agrees not to sell, pledge, transfer, dispose of, or
otherwise deal with or engage in hedging transactions involving, its shares of
Stock or any portion thereof except as otherwise permitted herein, unless and
until counsel for the Company shall have determined that the intended
disposition or action is permissible and does not violate the Securities Act or
any applicable state securities laws, or the rules and regulations thereunder;

 

(i)     The Purchaser jurisdiction of principal place of business and corporate
domicile, as set forth on the signature page hereto with respect to notices
under this Agreement, is true and correct; and

 

(j)     The Purchaser is not the issuer, a distributor, dealer or an affiliate
of the issuer, distributor or a dealer.  The Purchaser is not receiving a
selling concession, fee or other remuneration in respect of the securities
sold.  The Purchaser undertakes and agrees that: (a) any offer or resale of the
Stock within a one year restricted period shall be made solely outside of the
United States in an offshore transaction on a designated offshore securities
market as such term is defined in Rule 902(b) of Regulation S promulgated under
the Securities Act; (b) No directed selling efforts shall be made in the United
States by any seller, an affiliate, or any person acting on their behalf; (c)
the Seller or a person acting on the Seller's behalf will send to the Purchaser
a confirmation or other notice stating that the securities may be offered and
sold during the distribution compliance period only in accordance with the
provisions of this Regulation S (Rule 901 through Rule 905, and Preliminary
Notes); pursuant to registration of the securities under the Act; or pursuant to
an available exemption from the registration requirements of the Act.

 

5.  GENERAL PROVISIONS. 

 

(a) Entire Agreement. This Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.  The Company and
the Company’s Transfer Agent, although not signatory parties hereto, are
expressly authorized and permitted to rely upon any and all provisions of this
Agreement.  No other third party beneficiaries may rely upon this Agreement.

 

(b) Headings and Construction. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

 

 

 

 

 

 

 

- 4 -

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

 

(c)  Costs.  Except as otherwise set forth herein, each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.

 

(d) Legend. Each Certificate representing the Stock shall be imprinted with the
following legend restricting the transferability of the Stock except as
permitted by applicable securities laws or exemptions therefrom:

 

THE SECURITIES ARE BEING OFFERED TO PURCHASERS IN A PRIVATE TRANSACTION WHO ARE
NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE SECURITIES ACT)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.  TRANSFER OF THESE SECURITIES
IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

(e)  Severability. Each provision of this Agreement shall be considered
separable and, if for any reason any provision(s) hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.

 

(f)  Survival.  The parties’ representations and warranties made in this
Agreement shall survive the execution and delivery hereof and delivery of the
purchased Stock.

 

(g)  Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and given or made (a) by personal delivery
or (b) by overnight courier service with confirmation of receipt at the
respective addresses set forth on the signature page hereto, or at such other
address as any party hereto may subsequently furnish in writing to the other
party.

 

(h)  Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Seller without the consent
of the Purchaser and the transfer or assignment of the Stock shall be made only
in accordance with this Agreement.  The Purchaser may assign its rights
hereunder without consent of the Seller provided such assignee performs all
obligations of Seller set forth hereunder.

 

(i)   Irrevocability; Binding Effect.  The Purchaser hereby acknowledges and
agrees that the purchase hereunder is irrevocable, except as required by
applicable law, and that this Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, executors, administrators,
successors, legal representatives and permitted assigns.  The obligations of the
Seller hereunder shall terminate if the bank of the Seller does not accept the
anti-money laundering documentation of Purchaser.

 

 

 

 

- 5 -

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

 

(j)   Modification.  This Agreement shall not be modified, amended or waived
except by a written instrument signed by the party against whom any such
modification, amendment or waiver is sought.

 

(k)  Dispute Resolution.  Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Geneva, Switzerland, by the Geneva Chamber of Commerce under the Swiss Rules
of International Arbitration upon application made to such body by either
Party.  The arbitration proceedings shall be conducted in the English language. 
The award of such arbitration shall be binding upon the parties and may be
entered as judgment in any court of competent jurisdiction. The arbitrator shall
award to the prevailing party payment and/or reimbursement by the non-prevailing
party of all costs of the arbitration, including the fees of the arbitrator and
all reasonable attorneys’ fees, costs, expenses and disbursements of the
prevailing party incurred in connection with such arbitration. hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Each of the Seller and the
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.

 

(l) Stock Power.  The undersigned, a stockholder of record of Cyber Supply Inc.,
by the hand of its duly authorized undersigned directors, hereby assigns and
transfers title unto the Purchaser the shares of Common Stock set forth on the
signature page hereto, as represented by the stock certificate of Seller, at
such time as all terms and conditions in this Agreement are satisfied or waived,
subject to delivery and acceptance by the Company’s Transfer Agent, and the
Seller does hereby irrevocably constitute and appoint the law firm of Wuersch &
Gering LLP as agent (the “Agent”) to cause the transfer of title of said shares
of Common Stock on the books of the within named Company, with full power of
substitution in the premises, effective as of the date of delivery to the
Transfer Agent.  This provision shall be deemed to serve as a Stock Power and
shall have the same full power, force and effect as a separate Stock Power
instrument, which may be fully relied upon by the Company, the Agent and the
Transfer Agent to the same and full extent as a separately endorsed Stock
Power.  The Transfer Agent is hereby expressly authorized to accept delivery of
this Agreement and any related instruction letter via fax, or scan and e-mail,
and to accept fax or scanned copies of the aforementioned executed documents,
and the Transfer Agent is furthermore expressly authorized to accept the stock
power contained herein without a medallion signature guarantee or notary
authentication.

   

 

 

 

 

 

- 6 -

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

(m) Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

 

(n) Facsimile Signatures.  This Agreement may be executed by facsimile, scan or
other electronic signature, any of which shall be deemed an original for
purposes of this Agreement.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 7 -

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto as of October 3, 2011.

 

Purchase of Cyber Supply Inc. Common Stock:  

 

Total Shares of Stock Purchased: 
**300,000**                                                               

 

Total Purchase Price: 
**$6,522.00**                                                                                

 

Due Date for Receipt of Purchase Price Proceeds: October 3,
2011                               

       

Purchaser:

 

Print Full Legal Name:  Enex Capital Partners AG
                                                                             

Address: Seestrasse 1, CH-6330 Cham,
Switzerland                                                                        

                                                                                                                                                           
 

Telephone (with country code):  +41 41 785
0747                                                                            

Fax Number: +41 41 785
0749                                                                                                          

E-mail:
 ad@enexgroup.ch                                                                                                                

Address for Notices and Delivery of Stock Certificate:  c/o ENEX Group
Management SA, Rue des Moulins 3, CH-1290 Versoix,
Switzerland                                                                                                                

Permanent Address (if different from above)
                                                                                  
 

                                                                                                                                                             

Legal form if an entity (trust, corporation, partnership, etc.):
 Corporation                                        

Jurisdiction of organization if an entity:   Zug,
Switzerland                                                             

 

PURCHASER: ENEX CAPITAL PARTNERS AG

 

By: c/o Arthur Davis                                      

Name: Arthur Davis

Title:  President

 

 

SELLER: MARIA SHOSTAK

 

 

By: /s/ Maria Shostak                                     

Name:

Title:

Address For Notices: 

 

- 8 -

--------------------------------------------------------------------------------

 

Stock Purchase Agreement (Regulation S)

 

 

Exhibit A

 

Share Tender and Cancellation Agreement



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 9 -

--------------------------------------------------------------------------------

 